Citation Nr: 9910360	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-04 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for PTSD.


REMAND

The veteran had active military service from December 1968 to 
October 1969, to include over four months service in the 
Republic of Vietnam.  Service records reflect that he served 
with Company D, First Battalion, 501st Infantry Division.  He 
is in receipt of awards, medals and decorations to include 
the Combat Infantryman's Badge.  He contends that he saw dead 
soldiers or soldiers being killed while in Vietnam.  
Specifically he reports walking behind "[redacted]" or "[redacted]" 
"Sanford" when the unit was hit with sniper fire and then 
finding him with a bullet through his helmet and having to 
carry him to a chopper.  He also reports seeing a soldier 
pick up explosives that then exploded, resulting in that 
soldier's death, and in injury to two others.

Of record are VA outpatient records reflecting evaluation for 
psychiatric complaints.  In August 1996, the veteran 
underwent a psychosocial history and assessment, a report of 
which is in the claims file.  The assessment was that the 
veteran had an extreme need to escape any anxiety, perceived 
or real and that he tended toward social paranoia.  The 
diagnoses were depression and a personality disorder.  Other 
mental health clinic records dated in 1996 include diagnoses 
of alcohol and/or substance use/dependence, a personality 
disorder and major depressive disorder.

The veteran received in-patient treatment at the VA from 
March to April 1997.  Diagnoses were a recurrent major 
depressive episode, with suicidal ideation; PTSD; a 
generalized anxiety disorder; a history of poly substance 
dependence; and a history of alcohol dependence.  Other 
diagnoses were narcissistic personality disorder and an 
antisocial personality disorder, with borderline traits.  
Listed stressors were the recent death of the veteran's 
father and the presence of young children living with the 
veteran.  The veteran reported increasing neurovegetative 
symptoms of depression and suicidal ideation after the death 
of his father one month earlier.  The physician noted that 
the veteran had been noncompliant with medications and that 
he had increased his drinking.  

In May 1997, the veteran was again admitted for VA in-patient 
treatment.  The discharge summary shows diagnoses of 
recurrent major depressive disorder; PTSD; generalized 
anxiety disorder and a history of polysubstance dependence, 
in addition to a mixed personality disorder with borderline 
traits.  He reported an increase in survivor's guilt, 
decreased sleep, decreased energy, decreased appetite, 
decreased concentration and hopelessness.  He endorsed vague 
feelings of paranoia, but denied visual or auditory 
hallucinations.

In October 1997, the veteran reported for a VA psychiatric 
examination.  The psychiatric examiner reviewed the veteran's 
claims file.  The veteran reported being sexually abused by a 
friend of the family at a young age.  He also reported 
getting into multiple fights when young and being in juvenile 
detention.  He reported problems with heroin use prior to 
entering service, resulting in his eventual discharge.  He 
reported witnessing the death of "Sanford."  The VA 
examiner noted that the veteran had been hospitalized at the 
VA for diagnoses to include PTSD.  The examiner indicated 
that the veteran suffered from multiple psychiatric illnesses 
"which started from early childhood."  The examiner 
indicated that many of the veteran's problems, to include his 
PTSD, stemmed from sexual abuse during childhood.  The 
examiner further indicated that the events that occurred in 
Vietnam "may have contributed to an increase in [the 
veteran's PTSD]."

In March 1997, the veteran underwent a VA psychosocial 
history and assessment, conducted by a licensed clinical 
social worker, a report of which is in the claims file.  The 
social worker indicated that the veteran was impaired from 
depression and PTSD.  The relevant history included note of 
the veteran's sexual abuse as a child, with resulting sexual 
issues in adulthood.  The assessment was that the veteran had 
a number of significant stressors.  The social worker 
diagnosed severe PTSD from the veteran's Vietnam combat 
experience and from childhood sexual abuse, and indicated 
that he was abusing alcohol, but that his drug addiction was 
in remission.  The social worker recommended that the veteran 
apply for Social Security Administration benefits based on 
depression and PTSD.  Consultation notes indicate that the 
veteran would beat his fist against the table while talking 
about Vietnam.  He also complained of sleeping problems and 
Vietnam nightmares.  

In December 1998, the veteran testified at a Travel Board 
hearing.  During that hearing he reported witnessing 
involvement in enemy fire while in Vietnam in or around June 
1969.  Transcript at 3-4.  He again reported seeing a soldier 
killed.  Transcript at 4-6.  The veteran then reported having 
difficulty with drugs and alcohol after returning from 
Vietnam, and related that his marriage was unsuccessful.  He 
reported having problems with crowds.  Transcript at 6-7.  
The veteran related being subjected to some type of abuse as 
a child.  Transcript at 7-8.

The veteran's PTSD claim is well grounded as there is medical 
evidence of a current disability, lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
and medical evidence of a nexus between service and the 
current PTSD.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996).  However, a review of 
the "medical" evidence in this case reveals that the 
opinion offered by the licensed clinical social worker is not 
entirely supported by the factual background in this case, 
nor is it consistent with that offered by the VA examiner.  
The social worker opined that the veteran's PTSD was due to 
his Vietnam experiences, while the VA examiner, although 
allowing for the possibility that the veteran's PTSD was 
worsened as a result of Vietnam experiences, specifically 
indicated that such began in child and was a result of 
childhood abuse.  The social worker, although noting the 
veteran's history of pre-service abuse, does not provide a 
rationale as to why the veteran's PTSD diagnosis is instead 
attributed to his Vietnam experiences.  Also, other VA 
records reflect notation of stressors such as the death of 
the veteran's father rather than any combat-related stressor.  
Moreover, the Board notes that the veteran has multiple 
diagnoses of other psychiatric disorders, to include an 
anxiety disorder and a personality disorder, and reflects the 
veteran's history of alcohol and polysubstance abuse.  Based 
on such the Board finds the nature and etiology of the 
veteran's mental status to be unclear.

The governing regulation provides that if the Board or other 
adjudicators doubt whether the diagnosis of a mental disorder 
is substantiated, including as to whether the diagnostic 
criteria are met, or indeed reject the diagnosis shown on 
examination, the case should be returned to the examiner for 
clarification.  See 38 C.F.R. § 4.126 (1998).  In this case, 
not only is there a lack of clarity with respect to the 
veteran's current psychiatric diagnoses, but, the medical 
evidence also suggests that the veteran may have had pre-
existing psychiatric problems that may have been increased 
due to service.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Such warrants further 
development.  Thus, the Board finds that examination by a 
Board certified psychiatrist and procurement of a well-
supported, well-reasoned opinion as to whether the veteran, 
in fact, has PTSD, which may be attributed solely to verified 
in-service stressors, is necessary.

Additionally, the Board notes that although the veteran in 
this case is a combat veteran and his account of in-service 
stressors is presumed absent evidence to the contrary, see 
Gaines v. West, 11 Vet. App. 353, 357 (1998); VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL M21-1), Part VI, 11.38 (as 
revised Aug. 26, 1996), it may be useful to ascertain whether 
in fact an individual named "[redacted]" died in the manner 
reported by the veteran, or to obtain further information 
pertinent to other reported service stressors, particularly 
in light of indicated pre-service stressors such as the 
veteran's history of abuse in childhood.

Accordingly, this case is returned to the RO for the 
following:

1.  The veteran should be asked to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
regarding the dates, places, detailed 
descriptions of events. 

2.  The RO should request, through 
official sources, verification of the 
fact and manner of death of "[redacted]" or 
"[redacted]" "[redacted]" and, as indicated, 

3.  The RO should obtain the names and 
addresses of any additional medical care 
providers who treated the veteran for any 
psychiatric symptomatology.  After 
securing the necessary release, the RO 
should obtain identified records for 
association with the claims file.

4.  The RO should obtain from the SSA the 
records pertinent to any claim for SSA 
disability benefits pertinent to the 
veteran, to include the medical records 
relied upon concerning that claim.

5.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified psychiatrist, if available, to 
determine the correct diagnoses and 
etiologies of all psychiatric disorders 
present.  The veteran should be informed 
upon notification of the examination of 
the potential consequences of his failure 
to attend and cooperate with the 
examination.  The entire claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination, the receipt of which must be 
acknowledged in the examination report.  
The examination should include 
psychological tests with PTSD subscales, 
as indicated, the results of which should 
be reviewed before a final psychiatric 
diagnosis is given.  

Specifically, the examiner must determine 
whether or not the veteran has PTSD.  In 
that regard the examiner's attention is 
directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiner should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have and have not been satisfied and 
provide a detailed description and 
discussion of the complaints and findings 
that satisfy the criteria.  The examiner 
also should specify the stressor(s) found 
sufficient to produce PTSD.  In doing so 
the examiner should include a discussion 
of all relevant pre-service, in-service 
and post-service events.  The examiner 
should include, if applicable, an opinion 
as to whether any pre-existing PTSD 
increased in severity as a result of any 
incident of service.  Further, the 
examiner should identify any and all 
other diagnoses of psychiatric 
disabilities present, and indicate the 
etiology for each identified disability.  
A complete rationale for all opinions 
expressed by the examiner must be 
provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD, with consideration 
of 38 C.F.R. § 3.306, if applicable.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


